Exhibit 10.11

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the “Agreement”) is made as of
February 1, 2011 (the “Effective Date”), by and between National Tax Credit
Investors II, a California limited partnership (“NTCI II”), and National Tax
Credit, Inc. II, a California corporation (“NTC, Inc. II” and together with NTCI
II, collectively, “Assignors” and each, an “Assignor”); Munson Pineview
Associates, a Texas general partnership (“Assignee”); and RCC Pineview
Associates, L.P., a Delaware limited partnership (the “General Partner” and
together with Assignors and Assignee, each a “Party“ and, as the context
requires, any two or more, collectively, “Parties”), with reference to the
following:

A.         Pineview Terrace I, L.P. (the “Partnership”), was formed as a limited
partnership under the laws of the State of Texas and is being governed pursuant
to an Amended and Restated Agreement of Limited Partnership, dated as of August
1, 1990, as amended by a First Amendment to Amended and Restated Agreement of
Limited Partnership, dated as of December 1, 1990, and a Second Amendment to
Amended and Restated Agreement of Limited Partnership, effective as of
September 30, 2002 (collectively, the “Partnership Agreement”) (any capitalized
word or phrase used but not defined herein shall have the meaning set forth in
the Partnership Agreement).

B.         The General Partner is the “Operating General Partner” of the
Partnership, NTC, Inc. II is the special limited partner of the Partnership and
NTCI II is the limited partner of the Partnership.

C.        Assignors have agreed to assign all of their limited partnership
interests in the Partnership to Assignee and withdraw from the Partnership,
Assignee has agreed to acquire such interests and the General Partner has
consented to such assignment and assumption, all pursuant to the terms of this
Agreement.

NOW THEREFORE, in consideration of the mutual promises and for such other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

1.                  Assignment and Assumption.

1.1              Effective as of the “Closing” (as hereinafter defined):

(a)               Each Assignor hereby assigns to Assignee 100% of such
Assignor’s interest in the Partnership, including, without limitation, Profits
and Losses, Cash Flow, Sale or Refinancing Transaction Proceeds, all other
Partnership assets, all rights to any fees, loan repayments and reimbursements,
and to the extent accruing from and after the Closing, all other rights of
Assignor under the Partnership Agreement (collectively, the “Interest”), and

(b)               Assignee assumes and agrees to perform all of the obligations
of Assignors under the Partnership Agreement.

1.2              In consideration of Assignors’ assignments of the Interest, at
the Closing Assignee shall pay to Assignors an amount (the “Payment”) equal to
$1,060,000.00, payable in cash. The Payment shall be treated as a direct
acquisition of the Interest. Each Assignor covenants and agrees that such sum
shall be received in full satisfaction of all obligations and liabilities due
such Assignors in connection with or in any manner arising out of the
Partnership, the Apartment Complex or any other assets owned by the Partnership.
The Payment shall be made by federal funds wired pursuant to instructions from
Assignor.

2.                  Closing.

2.1              The closing of the transactions contemplated by this Agreement
(the “Closing”) shall occur no later than February 11, 2011 (the “Closing
Date”). In the event the Closing does not occur on or before the Closing Date,
this Agreement shall terminate automatically without the necessity of any
further action on the part of any of the Parties unless the Parties otherwise
agree in writing.

2.2              At the Closing:

(a)               As provided in Section 1.2, Assignee shall pay the Payment;

(b)               The Parties shall execute and exchange countersigned
counterparts of the Third Amendment to Amended and Restated Agreement of Limited
Partnership of the Partnership in the form attached hereto as Exhibit A (the
“Amendment”); and

(c)               Payment of the broker’s commission as provided in Section 4.2.

3.                  Representations, Warranties and Covenants.

3.1              As a material inducement to Assignee entering into this
Agreement, each Assignor hereby represents and warrants to Assignee the
following are true and correct as of the Effective Date, shall be true and
correct as of the Closing Date, and shall survive the Closing and the withdrawal
of Assignors from the Partnership:

(a)               Assignors are the owners of the Interest and the Interest is
not subject to any lien, pledge or encumbrance of any nature whatsoever and
Assignee shall acquire the same free of any rights or claims thereto by any
other party claiming by, through or under Assignors.

(b)               The execution and delivery of this Agreement by Assignors and
the performance of the transactions contemplated herein have been duly
authorized by all requisite corporate and partnership proceedings and, assuming
the due and proper execution and delivery by Assignee and the General Partner,
this Assignment is binding upon and enforceable against Assignors in accordance
with its terms.

(c)               To Assignor’s knowledge, the Interest constitutes all of
Assignors’ interests in the Partnership and, with respect to any and all
activities of the Partnership occurring after the Closing, under the Partnership
Agreement.

3.2              As a material inducement to Assignors entering into this
Agreement, Assignee hereby represents and warrants to Assignors the following
are true and correct as of the Effective Date, shall be true and correct as of
the Closing Date, and shall survive the Closing and the withdrawal of Assignors
from the Partnership:

(a)               The execution and delivery of this Agreement by Assignee and
the performance of the transactions contemplated herein have been duly
authorized by all requisite corporate and partnership proceedings.

(b)               Assuming the due and proper execution and delivery by
Assignors, this Assignment is binding upon and enforceable against Assignee in
accordance with its terms.

(c)               No proceeding before any federal, state, municipal or other
governmental department, commission, board or agency is pending against Assignee
or, to the knowledge of Assignee, threatened against Assignee pursuant to which
an unfavorable judgment would restrain, prohibit, invalidate, set aside,
rescind, prevent or make unlawful this Agreement or the transactions
contemplated hereunder, nor does Assignee know of any reason to believe any such
proceeding will be instituted.

(d)               Assignee is aware of the restrictions on transfer or
encumbrance of the Interest under the Partnership Agreement, as well as the
transfer restrictions imposed by the Securities Act of 1933, as amended, and
applicable state securities laws (the “Securities Laws”).  Assignee is able to
bear the economic risk of its investment in the Interest, is aware that it must
hold the Interest for an indefinite period and that the Interest has not been
registered under the applicable Securities Laws and may not be sold or otherwise
transferred unless permitted by the terms of the Partnership Agreement and the
Interest is registered, or an exemption from the registration requirements is
available with respect thereto, under the Securities Laws.  Assignee is
acquiring the Interest for its own account and not with a view to resell,
transfer or otherwise dispose thereof.

(e)               Assignee is an Affiliate of the General Partner and, knows,
therefore, at least as much about the Partnership as Assignors. Assignee is
experienced in financial transactions such as ownership of the Interest and
understands the business and operations of the Partnership.  Assignee has had an
opportunity to ask questions about and seek information about the Partnership
and the Apartment Complex, and has not relied upon any express or implied
representations or warranties from Assignors with regard to the Interest, the
Partnership or the Apartment Complex, except as expressly provided herein.

3.3              As a material inducement to Assignors entering into this
Agreement:

(a)               The General Partner represents and warrants to Assignors that
(i) the execution and delivery of this Agreement by the General Partner and its
performance of the transactions contemplated herein have been duly authorized by
all requisite corporate an partnership proceedings, and (ii) assuming the due
and proper execution and delivery by Assignor, this Assignment is binding upon
and enforceable against the General Partner in accordance with its terms. The
foregoing representations and warranties are true and correct as of the
Effective Date, shall be true and correct as of the Closing Date, and shall
survive the Closing and the withdrawal of Assignors from the Partnership; and

(b)               The General Partner covenants to Assignors that on or before
Closing, the Partnership will have obtained all necessary consents and approvals
for the transactions contemplated by this Agreement, including, but not limited
to, the consents, to the extent required, of the holders of all Mortgages and of
all governmental agencies.

3.4              Except as expressly provided in this Section 3, no Party has
made any other representation or warranty concerning the Interest, the
Partnership, the Apartment Complex or any other matter.

4.                  Brokers.

4.1              Each of the Parties represents and warrants to the other that,
other than Apartment Realty Advisors ("Broker"), it has not dealt with or
utilized the services of any other real estate broker, sales person or finder in
connection with this Agreement, and each party agrees to indemnify, hold
harmless, and, if requested in the sole and absolute discretion of the
indemnitee, defend (with counsel approved by the indemnitee) the other party
from and against all Losses relating to brokerage commissions and finder's fees
arising from or attributable to the acts or omissions of the indemnifying party.

4.2              If the Closing occurs, Assignors, on the one hand, and
Assignee, on the other, each agree to pay Broker at Closing a commission in an
amount of $30,000.  Broker shall not be deemed a party or third party
beneficiary of this Agreement.

5.                  Miscellaneous. All notices, demands, requests and other
communications required pursuant to the provisions of this Agreement (“Notice”)
shall be in writing and shall be deemed to have been properly given or served
for all purposes (i) if sent by Federal Express or any other nationally
recognized overnight carrier for next business day delivery, on the first
business day following deposit of such Notice with such carrier, or (ii) if
personally delivered, on the actual date of delivery or (iii) if sent by
certified mail, return receipt requested postage prepaid, on the fifth (5th)
business day following the date of mailing addressed as follows:

5.1              If to Assignors:

c/o National Partnership Investments Corp.

6701 Center Drive, Suite 520

Los Angeles, California 90045

Attention:  Asset Management

with a copy to:

Law Offices of Peter H. Alpert, Inc.

601 S. Figueroa Street, Suite 2330

Los Angeles, CA 90017

Attention: Peter H. Alpert

5.2              If to Assignee or the General Partner, to the intended
recipient at:

Whitney Capital Company, L.L.C.

1014 Wirt Road, Suite 270

Houston, Texas 77055

Attention: D. Garry Munson, President

Telephone:  516-352-6100

Facsimile:  516-352-2102

with copy to:

Applegate & Thorne-Thomsen, P.C.

322 S. Green Street, Suite 400

Chicago, IL 60607

Attention: Bennett P. Applegate, Esq.

Any of the Parties may designate a change of address by Notice in writing to the
other Parties. Whenever in this Agreement the giving of Notice by mail or
otherwise is required, the giving of such Notice may be waived in writing by the
person or persons entitled to receive such Notice.

5.3              If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under present or future laws, such provision shall be
fully severable. This Agreement shall be construed and enforced as if such
illegal, invalid, or unenforceable provision had never comprised a part of this
Agreement, and the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid, or
unenforceable provision or by its severance from this Agreement.

5.4              This Agreement may be signed in any number of counterparts,
each of which shall be an original for all purposes, but all of which taken
together shall constitute only one agreement. The production of any executed
counterpart of this Agreement shall be sufficient for all purposes without
producing or accounting for any other counterpart thereof.

5.5              This Agreement shall be binding upon and inure to the benefit
of the heirs, executors, administrators, legal representatives and permitted
successors and assigns of the Parties hereto. This Agreement shall be
interpreted in accordance with the laws of the state in which the Apartment
Complex is located.

5.6              Nothing herein shall be construed to be for the benefit of or
enforceable by any third party including, but not limited to any creditor of
either Assignor.

5.7              The Parties shall execute and deliver such further instruments
and do such further acts and things as may be required to carry out the intent
and purposes of this Agreement, including.

5.8              All article and section titles or captions contained in this
Agreement are for convenience only and shall not be deemed part of the text of
this Agreement.

5.9              In the event that any court or arbitration proceedings is
brought under or in connection with this Agreement, the prevailing party in such
proceeding (whether at trial or on appeal) shall be entitled to recover from the
other party all costs, expenses, and reasonable attorneys’ fees incident to any
such proceeding. The term “prevailing party” as used herein shall mean the party
in whose favor the final judgment or award is entered in any such judicial or
arbitration proceeding.

5.10          This Agreement constitutes the sole agreement of the Parties with
respect to the matters herein, all prior oral or written agreements being merged
herein. This Agreement may only be modified by a writing signed by all of the
Parties hereto and time is of the essence of this Agreement.

5.11          In interpreting this Agreement it shall be presumed that the
Agreement was jointly drafted and no presumption shall arise against any Party
in the event of any ambiguity.

5.12          Whenever herein the singular number is used, the same shall
include the plural where appropriate, and words of any gender shall include each
other gender where appropriate.

 

 

 

 

 

[Signatures on following page(s)]

 


IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the date
set forth above.

ASSIGNORS:                                                        NATIONAL TAX
CREDIT INVESTORS II,

a California limited partnership

By  National Partnership Investments Corp.,

a California corporation,

General Partner

By:  /s/Derik Hart

Name:  Derik Hart

Title:  Senior Vice President

NATIONAL TAX CREDIT, INC. II,

a California corporation

By:  /s/Derik Hart

Name:  Derik Hart

Title  Senior Vice President

ASSIGNEE:                                                            MUNSON
PINEVIEW ASSOCIATES,

a Texas general partnership

By  /s/D. Garry Munson

Name: D. Garry Munson

Title: Manager

GENERAL PARTNER:                                          PINEVIEW ASSOCIATES,
L.P.,

a Texas limited partnership

By RCC Pineview, Inc.,

a Delaware corporation,

General Partner

By  /s/D. Garry Munson

Name: D. Garry Munson

Title:  Vice President